CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee Fixed Rate Senior Notes Due 2017 $2,492,925,000 $76,532.80 PROSPECTUS Dated January 25, 2006 AMENDMENT NO. 1 TO PROSPECTUS SUPPLEMENT Dated July 24, 2007 Pricing Supplement No. 475 to Registration Statement No. 333-131266 Dated December 20, 2007 Rule 424(b)(2) GLOBAL MEDIUM-TERM NOTES, SERIES F Fixed Rate Senior Notes Due 2017 We, Morgan Stanley, are offering the Global Medium-Term Notes, Series F, Fixed Rate Senior Notes Due 2017 (the “notes”) described below on a global basis.We may not redeem the notes prior to the maturity thereof. We will issue the notes only in registered form, which form is further described under “Description of Notes—Forms of Notes” in the accompanying prospectus supplement. We describe the basic features of the notes in the section of the accompanying prospectus supplement called “Description of Notes” and in the section of the accompanying prospectus called “Description of Debt Securities—Fixed Rate Debt Securities,” in each case subject to and as modified by the provisions described below. Principal Amount: $2,500,000,000 Interest Rate: 5.95% per annum (calculated on a Maturity Date: December 28, 2017 30/360 day count basis) Settlement Date Interest Payment Dates: Each December 28 and June 28, (Original Issue Date): December 28, 2007 commencing on June 28, 2008 Interest Accrual Date: December 28, 2007 Interest Payment Period: Semi-annual Specified Currency: U.S. dollars Minimum Denominations: $100,000 and integral multiples of Issue Price: 99.717% $1,000 in excess thereof Redemption Percentage: Business Days: New York at Maturity: 100% CUSIP: 61744YAD0 ISIN: US61744YAD04 Other Provisions: None Terms not defined herein have the meanings given to such terms in the accompanying prospectus supplement and prospectus, as applicable. MORGAN STANLEY Blaylock
